Under the ruling of the Supreme Court in answer to certified questions in these cases (Southeastern Stages, 192 Ga. 36,  14 S.E.2d 463), the city court of Waynesboro had not "adjourned," and had not "adjourned over," and the motions for new trial filed by the defendants were filed during the term of court, and were not filed more than two days from the date of "adjournment." Therefore the motions were not subject to dismissal on the ground that they were not filed within two days from the date of the adjournment of the court, as required in the act creating the city court of Waynesboro. Ga. L. 1903, pp. 174, 176. The judge did not err in overruling the motion to dismiss the defendant's motion for new trial.
Judgment in each case affirmed. Sutton and Felton, JJ.,concur.
                          DECIDED MAY 8, 1941.